Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 12/30/2021. The terminal disclaimers filed 12/30/2021 have been recorded. 
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 9 and 13 are objected to. 
In claim 9, lines 14 and 15, “the controller” and “the temperature” lack antecedent basis. Also in line 15, “of at least one heater element” should read -of at least one of the heater elements-. Finally, the claim must end in a period.
In claim 13, line 2, the text of the claim is unclear in the claim set received 12/30/2021. The claim is indicated as “Original” and as best understood the claim language is “including at least one aperture” but Applicant should verify the language of claim 13 and make sure the claim set as received is legible.

Allowable Subject Matter
Claims 1-7 are allowed.  Claims 9-13 appear to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the reasons for allowance for claim 8 found in the action mailed 10/04/2021 are applicable to current claim 1.
Regarding claim 9, the prior art does not disclose or suggest the claimed method of heating coolant in a coolant storage tank to melt frozen coolant in a fuel cell system, the coolant storage tank including at least one heater element for melting frozen coolant within said tank, the at least one heater element configured to be powered by the fuel cell, the 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833